DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/18/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 17 defines “a computer readable storage medium.” The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media. In this case, the specification does not provide any special meaning to the term.  Hence, claim 17 is drawn to a program embodied on a “signal per se.”  A signal per se is not one of the 4 statutory categories of invention and as such fails to fall into a statutory category of invention.  See In re Nuijten, 500 F.3d 1346, 1357 (“A transitory, 
Dependent claims 18-20 are rejected for the same reasons as presented above with respect to independent claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peter Buhler et al. US 20090327732 (hereinafter Buhler) in view of Gregory G. Rose et al. US 20030120925 (hereinafter Rose).
As per claim 1, Buhler teaches:  A computer-implemented method comprising:
accessing, by a processing system, one or more data records and a metadata record, the metadata record comprising a first digital signature associated with the one or more data records (system retrieves Document 20 that was previously accessed by the system and signed by signature server 12, for presenting to a cryptographic device 13 in order to create and attach a second digital signature DUS, to the system signed document. Buhler: fig. 5, and para. 49).
generating, by the processing system, one or more additional digital signatures associated with the one or more data records, wherein the first digital signature (the system generates a second signature using the cryptographic device Buhler: fig. 5, and para. 49).
and the one or more additional digital signatures are generated based on applying at least one different digital signature generation aspect with respect to the one or more data records (the private key in generating the first signature DTS belongs to the server while the private key for generating the second signature (DUS) belongs to the user.  Buhler: para. 40 and 42).
Buhler does not teach; however, Rose discloses: storing the one or more additional digital signatures in the metadata record (“In an aspect of an embodiment, multiple digital signatures using multiple cryptographic keys may be stored or generated by a storage element and utilizing the processor.” Rose: para. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buhler with the methods of Rose to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at 
As per claim 10, this claim defines a system that corresponds to the method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 10 is rejected with the same rational as in the rejection of claim 1.
As per claim 17, this claim defines a computer program product comprising a computer readable storage medium that corresponds to the method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 1.

Claims 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler in view of Rose and further in view of Joel Alwen US 20190245682 (hereinafter Alwen). 
As per claim 2, the rejection of claim 1 is incorporated herein. The combination of Buhler and Rose does not teach; however, Alwen discloses: reading the first digital signature and the one or more additional digital signatures from the metadata record; and performing a validation of the one or more data records to confirm that the one or more data records are unchanged based on a combination of the first digital signature and the one or more additional digital signatures (Alwen: para. 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Buhler and Rose with the teachings of Alwen to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques 
As per claim 11, this claim defines a system that corresponds to the method of claim 2 and does not define beyond limitations of claim 2. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 2.
As per claim 18, this claim defines a computer program product comprising a computer readable storage medium that corresponds to the method of claim 2 and does not define beyond limitations of claim 2. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 2.

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler in view of Rose and further in view of Sean J. Mullan et al. US 7539869 (hereinafter Mullan).
As per claim 3, the rejection of claim 1 is incorporated herein. The combination of Buhler and Rose does not teach; however, Mullan discloses: reading the first digital signature and the one or more additional digital signatures from the metadata record (Mullen: col. 12, lines 65 through col. 13, line 5);
selecting between the first digital signature and the one or more additional digital signatures as a preferred digital signature (Mullen: col. 12, lines 65 through col. 13, line 5); and
performing a validation of the one or more data records to confirm that the one or more data records are unchanged based on the preferred digital signature (Mullen: col. 13, lines 8-21).

As per claim 4, the rejection of claim 3 is incorporated herein. The combination of Buhler and Rose does not teach; however, Mullan discloses: the preferred digital signature is selected based on a most recently updated digital signature identified between the first digital signature and the one or more additional digital signatures (the Mullen: col. 13, lines 8-21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Buhler and Rose with the teachings of Mullan to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied as a security measure. 
As per claim 5, the rejection of claim 3 is incorporated herein. The combination of Buhler and Rose does not teach; however, Mullan discloses: the preferred digital signature is selected based on a greater digital signature length identified between the first digital signature and the one or more additional digital signatures (Mullen: col. 13, lines 8-21). 

As per claim 12, this claim defines a system that corresponds to the method of claim 3 and does not define beyond limitations of claim 3. Therefore, claim 12 is rejected with the same rational as in the rejection of claim 3.
As per claim 13, this claim defines a system that corresponds to the method of claim 4 and does not define beyond limitations of claim 4. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 4.
As per claim 14, this claim defines a system that corresponds to the method of claim 5 and does not define beyond limitations of claim 5. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Buhler in view of Rose and further in view of Benjamin W. Slivka et al. US 6049671 (hereinafter Slivka).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of Buhler and Rose does not teach; however, Slivka discloses: overwriting the first digital signature with the one or more additional digital signatures in the metadata record (col. 17, lines 33-40).
. 

Claims 8, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler in view of Rose and further in view of Ajith Thekadath et al. US 20190289019 (hereinafter Thekadath).
As per claim 8, the rejection of claim 1 is incorporated herein. The combination of Buhler and Rose does not teach; however, Thekadath discloses: the one or more additional digital signatures are stored in the metadata record after performing a validation of the one or more data records to confirm that the one or more data records are unchanged based on the first digital signature (Thekadath: para. 119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Buhler and Rose with the teachings of Thekadath to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to ensure that more digital signatures are added to the authentication process. 
As per claim 9, the rejection of claim 1 is incorporated herein. Buhler teaches: the at least one different digital signature generation aspect comprises a difference between one or more of: a hash function, an encryption algorithm, and a key used in generating the first digital signature and the one or more additional digital signatures (the private key in generating the first signature DTS belongs to the server while the private key for generating the second signature (DUS) belongs to the user.  Buhler: para. 40 and 42).
As per claim 16, this claim defines a system that corresponds to the method of claim 8 and does not define beyond limitations of claim 8. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 8.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Buhler in view of Rose, in view of Mullan and further in view of Thekadath
As per claim 19, the rejection of claim 17 is incorporated herein. The combination of Buhler and Rose does not teach; however, Mullan discloses: reading the first digital signature and the one or more additional digital signatures from the metadata record;
selecting between the first digital signature and the one or more additional digital signatures as a preferred digital signature, wherein the preferred digital signature is selected (Mullen: col. 12, lines 65 through col. 13, line 5) based on one or more of: a most recently updated digital signature identified between the first digital signature and the one or more additional digital signatures, a greater digital signature length identified between the first digital signature and the one or more additional digital signatures, and/or a user-based preference (Mullen: col. 13, lines 8-21).

The combination of Buhler, Rose and Mullan does not teach; however, Thekadath discloses: performing a validation of the one or more data records to confirm that the one or more data records are unchanged based on the preferred digital signature (Thekadath: para. 119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Buhler, Rose and Mullan with the teachings of Thekadath to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to ensure that more digital signatures are added to the authentication process. 

Allowable Subject Matter
The subject matter of claims 7, 15 and 20 are not suggested by the prior art of record.  Claims 7 and 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 would also need to be amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.